Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 02/14/2022, this is a Notice of Allowance, wherein Claims 1, and 4-17 are allowed in the instant application.
-. It is noted that claims 1, 4, 6, 9-10, and 14-15 have been amended.
-. It is noted that claims 16 and 17 have been added.
-. It is noted that claims 2 and 3 have been cancelled.
                          Allowable Subject Matter
   After a further search and thorough examination of the present application, claims 1, and 4-17 are found to be allowable in view of the Applicant’s arguments and amendments filed on 02/14/20222 (see Applicant’s remarks, pages 6-14).
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for the indication of allowable subject matter: After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  A hypothetical prior art rejection would require impermissible hindsight reasoning.
Thus, it is found that the application is now in condition for allowance.
Claims 1, and 4-17 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified in independent claim 1. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 20210374815 to Smith et al - which is directed to an automated store having an enclosure that limits access for consumers to the items contained inside; a shelving structure having a plurality of shelves arranged to store items and display items inside the enclosure; and a robotic apparatus arranged to retrieve selected items from one or more shelves and consign the retrieved items to a consumer; wherein the robotic apparatus is free to move in relation to the shelving structure without a permanent physical connection to shelving structure or enclosure…..FIG. 2 is a schematic illustration of a robotic apparatus in accordance with one embodiment. The robotic apparatus 120 includes a stage or platform 122 that is operable to be movable in the X and Y directions within the automated store under programmed control and an extendable body 124 that is operable to be movable in the Z direction under programmed control. The robotic mechanism also includes an articulating arm 126 that can extend from the body to engage with the shelving structure 111 in order to transfer 
US 20200156868 to Bidram et al - which is directed to autonomously loading a plurality of articles onto a mobile storage unit is also provided. The method includes detecting, via at least one sensor on the mobile storage unit, a plurality of articles at a pick-up location; sending a signal from the at least one sensor to a processing unit on the mobile storage unit; navigating, via the processing unit, the mobile storage unit to a loading location; sending a drive signal from the processing unit to a lift mechanism actuator of the mobile storage unit; in response to receiving the drive signal, causing a lift mechanism of the mobile storage unit to vertically collapse shelves on the mobile storage unit so that a first shelf is accessible for article loading; and loading, by a robotic arm of the mobile storage unit, a first article from the plurality of articles onto the first shelf. [0013] The present disclosure provides an apparatus for managing article transportation and storage including a multi-shelf cart that has height adjustable shelves to facilitate article loading and unloading to and from the cart. The multi-shelf cart may have application in various fields such as warehousing, transportation of medical items, and transportation of potted plant in plant nurseries.

Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A stock management robot comprising: a driving unit configured to move a main body; an image acquisition unit comprising at least one camera disposed on one surface of the main body; a robot arm, at least a portion of which is extended so as to be far away from the main body, is rotatable at least 90 degrees, is introduced between a shelf and products arranged on the shelf, and is pulled toward the main body; and a control unit configured to perform control so that the robot arm is pulled toward the main body until a pressure sensor provided at the robot arm senses a predetermined pressure, and count a quantity of products arranged on the shelf based on a movement distance of the robot arm and a thickness of each product determined from an image of the products acquired through the image acquisition unit, wherein the robot arm is extended in a longitudinal direction between the products arranged in a row from a front of the shelf and the shelf, and when the robot arm touches the innermost product, the robot arm is pulled toward the main body to move the products to the front of the shelf, and the control unit performs control so that the robot arm is rotated based on at least one of a kind, size, or arrangement form of the products arranged on the shelf so as to be introduced between the shelf and the products arranged on the shelf.” 
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it 
Dependent claims 4-17, are deemed allowable as depending either directly or indirectly from allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B